DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ELECTROLUMINESCENT DEVICE COMPRISING THERMALLY ACTIVATED DELAYED FLUORESCENCE MATERIAL, AND DISPLAY DEVICE COMPRISING THEREOF.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-7, 14-16, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (US 2020/0373508 A1; hereinafter “Li”).
Regarding Claim 1, referring to Fig. 2 and related text, Li teaches an electroluminescent device comprising a first electrode (210) and a second electrode (220) facing each other (paragraph 64); a light emitting layer (2303) disposed between the first electrode and the second electrode, the light emitting layer comprising a quantum dot (QD) (paragraphs 39 and 64); a hole transport layer (2302) disposed between the light emitting layer and the first electrode (paragraph 64); and an electron transport layer (2304) disposed between the light emitting layer and the second electrode (paragraph 64), wherein the hole transport layer, the light emitting layer, or a combination thereof comprises a thermally activated delayed fluorescence material (2303 having delayed fluorescent material CZ-PS), and the thermally activated delayed fluorescence material is present in an amount of greater than or equal to about 0.01 weight percent and less than about 10 weight percent (1%), based on 100 weight percent of the hole transport layer, the light emitting layer, or the combination thereof comprising the thermally activated delayed fluorescence material (paragraphs 76-77).
Regarding Claims 4 and 7, while Li is silent regarding a HOMO and a LUMO for the thermally activated delayed fluorescence material (claims 4 and 7), a HOMO for the quantum dot (claim 7), Li teaches each and every limitation of the electroluminescent device recited in claim 1.  Furthermore, Li teaches the thermally activated delayed fluorescence material (paragraphs 76-77, CZ-PS) identical to that of the invention (claim 5 and paragraph 10 having CZ-PS).  Li teaches the quantum dots material (paragraphs 41-42, PbS/ZnS core-shell type quantum dots) identical to that of the invention (for example, claims 14-15, a group III-V core-shell type quantum dots).  Accordingly, since the structure/element disclosed in Li is identical to that of the claim, claimed property or function is presumed to be inherent: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01.
Regarding Claim 5, Li teaches wherein the thermally activated delayed fluorescence material comprises 9′-[4-(4,6-diphenyl-1,3,5-triazin-2-yl)phenyl]-3,3″, 6,6″-tetraphenyl-9,3′:6′,9″-ter-9H-carbazole, 2,3,4,6-tetra(9H-carbazol-9-yl)-5-fluorobenzonitrile, 10,10′-(4,4′-sulfonyl bis(4,1-phenylene)) bis(9,9-dimethyl-9,10-dihydroacridine), 9′-[4-(4,6-diphenyl-1,3,5-triazin-2-yl)phenyl]-9,3′:6′, 9″-ter-9H-carbazole, 9,9′-(5-(4,6-diphenyl-1,3,5-triazin-2-yl)-1,3-phenylene)bis(9H-carbazole), 9,9′,9″,9″-((6-phenyl-1,3,5-triazine-2,4-diyl)bis(benzene-5,3,1-triyl))tetrakis (9H-carbazole), 9,9′-(4,4′-sulfonylbis(4,1-phenylene))bis(3,6-di-tert-butyl-9H-carbazole), 10,10′-(4,4′-(4-phenyl-4H-1,2,4-triazole-3,5-diyl)bis(4,1-phenylene))bis(10H-phenoxazine), or a combination thereof (paragraphs 76-77).
Regarding Claim 6, Li teaches wherein the thermally activated delayed fluorescence material has a peak emission wavelength of less than or equal to about 480 nanometers (paragraphs 76-77, blue color peak wavelength).
Regarding Claim 14, Li teaches wherein the quantum dot comprises a Group II-VI compound that does not comprise Cd, a Group III-V compound, a Group IV-VI compound, a Group IV element or compound, a Group compound, a Group I-II-IV-VI compound that does not comprise Cd, or a combination thereof (paragraphs 41-42, PbS/ZnS).
Regarding Claim 15, Li teaches wherein the quantum dot has a core-shell structure (paragraphs 41-42).
Regarding Claim 16, Li teaches wherein a hydrophobic ligand is attached to a surface of the quantum dot (paragraph 45).
Regarding Claim 19, Li teaches further comprising a hole injection layer (2301) between the first electrode and the hole transport layer (paragraph 64).
Regarding Claim 20, Li teaches a display device comprising the electroluminescent device of claim 1 (paragraph 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Li.
Regarding Claims 17-18, teaching of Li has been discussed above except that the electron transport layer comprises inorganic nanoparticles.  Nevertheless, it would have been obvious to one of ordinary skill in the art to utilize metal oxide nanoparticle such as ZnO nanoparticle material as a well-known material choice for the electron transport layer in order to obtain predictable electron transporting characteristics.   

Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claim 1 above, and further in view of Mou (US 2020/0067008 A1).
Regarding Claim 8, teaching of Li has been discussed above except the light emitting layer having a first layer and a second layer with a different amount of the thermally activated delayed fluorescence material.  Mou teaches an electroluminescent device comprising a light emitting layer (600) (fig. 4), wherein the light emitting layer comprises a first layer (610 with X1) on a hole transport layer (400) and a second layer (620 with X2) disposed between the first layer and an electron transport layer (800) (paragraphs 48-58), and wherein an amount of thermally activated delayed fluorescence material present in the first layer is greater than an amount of the thermally activated delayed fluorescence material present in the second layer (X1>X2, where X1 and X2 are weight concentration percentage of thermally activated delayed fluorescence (TADF)) in order to improve light emission efficiency (fig. 4 & paragraphs 4, 31, and 45-48).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Li with that of Mou in order to improve light emission efficiency.
While the combined teaching of Li and Mou does not show the first layer (610) being directly on the hole transport layer (400) since an electron blocking layer 500 is between the first layer (610) and the hole transport layer (400) (Mou, fig. 5 and paragraph 59), it would have been obvious to one of ordinary skill in the art to exclude the electron blocking layer 500 depending on its desired light emitting functionality, such that the first layer (610) being directly on the hole transport layer (400) as claimed. 
Regarding Claim 9, Mou teaches wherein the second layer is substantially free of the thermally activated delayed fluorescence material (figs. 1 and 4, X1>X2, where X2 nearest to an interface with the cathode 1000 is considered as substantially free of TADF).
Regarding Claims 10-11, the combined teaching of Li and Mou has been discussed except the first layer and the second layer emits a first light belonging to a same predetermined wavelength region, it would have been obvious to one of ordinary skill in the art to adjust the color/wavelength output, including the first light belonging to a same predetermined wavelength region, for obtaining the desired light output for the electroluminescent device.  Furthermore, first to fifth wavelength regions in numerical values in claim 11 is merely within visible light spectrum where the electroluminescent device would be capable of emitting as the desired light output.  
Regarding Claim 12, Mou teaches wherein each of the first layer and the second layer has a thickness of about 1 nanometer to about 30 nanometers (paragraph 51 and Table 1, 150A for 610 and 620).
Regarding Claim 13, Mou teaches wherein the second layer has a thickness less than or equal to the first layer (paragraph 51 and Table 1, 150A for 610 and 620).

Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/Primary Examiner, Art Unit 2829